IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                    ASSIGNED ON BRIEFS AUGUST 24, 2007

               ROBERT ROYSDEN V. GLEN TURNER, WARDEN

                An Appeal from the Chancery Court for Hardeman County
                     No. 16102       Martha Brasfield, Chancellor
                             __________________________

                 No. W2007-01144-COA-R3-CV - Filed December 18, 2007
                             __________________________

This is an appeal of a habeas corpus petition filed by a prisoner. The appellant prisoner filed a
petition for writ of a habeas corpus in the chancery court. The chancery court denied the
prisoner’s habeas petition. The prisoner appealed. We vacate the judgment and dismiss the
petition, finding that the chancery court did not have jurisdiction.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court is Vacated
           and the Appeal is Dismissed for Lack of Subject Matter Jurisdiction

HOLLY M. KIRBY , J., delivered the opinion of the Court, in which W. FRANK CRAWFORD , P.J.
W.S. and ALAN E. HIGHERS, J., joined.

Robert Roysden, pro se, Whiteville, Tennessee.

David H. Findley, Nashville, Tennessee, for the appellee, Glen Turner.


                                           OPINION

       The appeal involves a habeas corpus petition filed by Petitioner/Appellant Robert
Roysden, currently serving a forty-one year prison sentence at the Hardeman County
Correctional Facility in Whiteville, Tennessee. The history of his conviction is set forth in an
opinion by the Tennessee Court of Criminal Appeals:

       The petitioner was indicted by the Roane County Grand Jury on one count of first
       degree premeditated murder, two counts of first degree felony murder, one count
       of theft of property over $500, a Class E felony, and three counts of forgery, also
       a Class E felony, based on his March 5, 2000, participation with a codefendant in
       the murder of an elderly woman acquaintance during the course of a robbery and
       theft. On April 2, 2002, the petitioner pled guilty to one count of second degree
       murder, one count of theft of property over $500, and three counts of forgery in
       exchange for the dismissal of the remaining counts of the indictment and the
       dismissal of a subsequent attempted escape charge pending against him. Pursuant
       to the terms of his plea agreement, the petitioner was sentenced as a Range II
       offender to forty years at 100% for the second degree murder conviction, two
       years for the theft conviction, and one year for each of the forgery convictions.
       All of the sentences were ordered to be served concurrently with the exception of
       one of the forgery sentences, which was ordered to be served consecutively to the
       forty-year sentence for second degree murder, for a total of forty-one years.

Roysden v. State, No. E2005-00113-CCA-R3-PC, 2005 WL 3071568, at *1 (Tenn. Crim. App.
Nov. 16, 2005), app. denied, (Tenn. March 27, 2006). After pleading guilty, Roysden sought
post-conviction relief, asserting that his guilty plea was neither knowing nor voluntary, due to
ineffective assistance of counsel. The trial court denied Roysden’s petition, finding that his plea
was knowing and voluntary. Roysden appealed, and the Court of Criminal Appeals affirmed.
        Dissatisfied with this result, Roysden filed a petition for writ of habeas corpus in the
Chancery Court of Hardeman County, Tennessee. In his petition, Roysden argued that his guilty
plea was unconstitutional because the trial court did not address him personally in open court
regarding whether he was entering his guilty plea voluntarily, knowingly, and with
understanding. The Chancery Court denied Roysden’s habeas petition, finding that the
substance of the claim had previously been determined. From that dismissal, Roysden now
appeals.
        On appeal, Roysden again argues that his guilty plea was neither knowing nor voluntary,
and seeks habeas corpus relief on that basis.

        At the outset, we must address the trial court’s subject matter jurisdiction, even though
neither party has raised the issue. First Am. Trust Co. v. Franklin-Murray Dev. Co., L.P., 59
S.W.3d 135, 140 (Tenn. Ct. App. 2001); Tenn. R. App. P. 13(b). Subject matter jurisdiction
involves a court’s power to adjudicate a matter before it. First Am. Trust, 59 S.W.3d at 140
(citing Northland Ins. Co. v. State, 33 S.W.3d 727, 729 (Tenn. 2000)). “Issues concerning
subject matter jurisdiction are so important that appellate courts must address them even if they
were not raised in the trial court.” Id. A judgment or order entered by a court without subject
matter jurisdiction is void, and we must vacate such an order and dismiss the case without
reaching the merits. Id. at 141; see Moore v. Teddleton, No. W2005-02746-COA-R3-CV, 2006
WL 3199273, at *4 (Tenn. Ct. App. Nov. 7, 2006).

        Section 29-21-101 of the Tennessee Code Annotated states: “Any person imprisoned or
restrained of liberty, under any pretense whatsoever, except in cases specified in § 29-21-102,
may prosecute a writ of habeas corpus, to inquire into the cause of such imprisonment and
restraint.” T.C.A. § 29-21-101 (2000). The writ of habeas corpus “may be granted by any judge
of the circuit or criminal courts, or by any chancellor in cases of equitable cognizance.” T.C.A. §
29-21-103 (2000) (emphasis added). In the context of its discussion of the concurrent
jurisdiction of the circuit and chancery courts, the treatise GIBSON ’S SUITS IN CHANCERY
addresses this limitation on the authority of the chancery court: “Chancery Court has no
jurisdiction of criminal matters, and a Chancellor may not grant the writ to enquire into the
restraint of prisoners or the validity of a criminal conviction. The limiting words ‘in cases of
equitable cognizance’ refer to restraints not criminally imposed or sanctioned.” GIBSON ’S SUITS
                                   th
IN CHANCERY , § 1.08, fn. 43 (8 ed. 2004). Thus, the chancery courts have jurisdiction over
equitable matters but lack jurisdiction over criminal matters. See id.



                                               -2-
        In this case, Roysden filed a petition for a writ of habeas corpus in the Chancery Court of
Hardeman County, Tennessee. In his petition, Roysden argued that his guilty plea was neither
knowing nor voluntary because the trial court did not address him personally in open court to
determine whether he was entering his guilty plea voluntarily, knowingly, and with
understanding. Clearly, he asks the Chancery Court to inquire and consider the validity of his
guilty plea and his resulting conviction, a matter outside the jurisdiction of the Chancery Court.
Accordingly, we must conclude that the Chancery Court of Hardeman County, Tennessee lacked
subject matter jurisdiction to consider Roysden’s petition for a writ of habeas corpus. Therefore,
we vacate the judgment of the Chancery Court and dismiss the petition for lack of subject matter
jurisdiction. This holding pretermits the issues raised in this appeal.

        The judgment of the trial court is vacated and the appeal is dismissed for lack of subject
matter jurisdiction. Costs on appeal are to be taxed to the Appellant, Robert Roysden, and his
surety, for which execution may issue, if necessary.




                                             __________________________________________
                                             HOLLY M. KIRBY, JUDGE




                                               -3-